Citation Nr: 0607048	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date for the granting 
of service connection and assignment of a 10 percent 
disability evaluation for a scar of the right foot/ankle.

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of a gunshot wound on the right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
the residuals of a fragment wound to Muscle Group XI, prior 
to October 15, 2003, to include entitlement to benefits 
pursuant to 38 C.F.R. § 3.321(b)(1). 


REPRESENTATION

Appellant represented by:	John Stevens Barry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1999 and October 2003 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the May 1999 rating decision denied the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for residuals of a gunshot wound to the right 
foot, with restriction of motion and hyperesthesia, Muscle 
Group X, and residuals of a shell fragment wound to Muscle 
Group XI for the period prior to October 15, 2003.  A 
decision by the Board dated February 28, 2001, denied the 
veteran's appeal of that rating action.  The veteran appealed 
the Board's February 28, 2001, decision to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the Board's February 28, 2001, decision and remanded the 
matter to the Board for further proceedings.  A decision by 
the Board dated May 10, 2004, again denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
Court, which, upon a joint motion for remand by the Secretary 
of Veterans Affairs and the veteran-appellant, vacated the 
Board's May 10, 2004, decision and remanded the matter to the 
Board for further proceedings.

In a Board Decision/Remand dated June 23, 2005, the Board 
denied the veteran's claim involving the issues of increased 
evaluations for the residuals of a gunshot wound prior to and 
after October 15, 2003.  The Board remanded the third issue.  
The veteran was informed of the Board's action, and as he had 
before, he appealed to the Court for review.  Once again the 
Court vacated the Board's decision and remanded the two 
issues back to the Board for further action.  The veteran has 
since withdrawn his claim involving the following issue:  
Entitlement to an evaluation in excess of 30 percent for the 
residuals of a gunshot wound on the right foot, with 
restriction of motion and hyperesthesia, Muscle Group X, and 
the residuals of a fragment wound to Muscle Group XI, after 
October 15, 2003.  The other issues remain in appellate 
status before the Board.  

The issue of entitlement to an evaluation in excess of 30 
percent for the residuals of a gunshot wound on the right 
foot, with restriction of motion and hyperesthesia, Muscle 
Group X, and the residuals of a fragment wound to Muscle 
Group XI, prior to October 15, 2003, to include entitlement 
to benefits pursuant to 38 C.F.R. § 3.321(b)(1), is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on the part of the veteran.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal with respect to the issue involving an 
earlier effective date has been obtained by the agency of 
original jurisdiction.

2.  The veteran was discharged from the US Army on February 
6, 1970.

3.  An RO rating decision of October 2003 granted service 
connection for a painful scar of the right foot, effective 
from October 15, 2003.

4.  Medical records from August 1998 to October 2003 are 
silent as to specific findings involving a painful and tender 
scar of the right foot.  


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to October 
15, 2003, for the granting of service connection for a scar 
as a residual of a service-connected gunshot wound to the 
right foot/ankle have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2005).

2.  The requirements for an effective date prior to October 
15, 2003, for the assignment of a 10 percent disability 
evaluation for a scar as a residual of a service-connected 
gunshot wound to the right foot/ankle have not been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim. VA also 
revised the provisions of 38 C.F.R. § 3.159 in view of the 
VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001). The amendments were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was 
effective August 29, 2001.

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue"); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
service connection as the effective date can be no earlier 
than the earliest date as of which it is factually 
ascertainable that the disability arose if the claim is 
received within one year from such date, otherwise the date 
of receipt of the claim.  38 C.F.R. § 3.400 (2005).  

The appellant is not prejudiced by the Board's consideration 
of his earlier effective date claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing effective 
dates.  He has, by information letters, a rating action, and 
a statement of the case been advised of the evidence 
considered in connection with his earlier effective date 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the claims process.  In 
light of the above, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of his earlier effective date claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).

As reported above, the veteran ended his active duty service 
in the US Army on February 6, 1970.  Following his discharge 
from service, he submitted a claim for VA compensation 
benefits.  That application was received at the RO on March 
16, 1970.  On that application, the veteran specifically 
asked for benefits associated with the bullet wound to the 
ankle (or lower appendage).  

As a result of his application, he underwent a VA medical 
examination in May 1970.  The exam was labeled as an 
"orthopedic examination for compensation purposes".  The 
examiner reported the residuals of a shrapnel wounds to the 
right leg that were the results of a mine explosion in the 
Republic of Vietnam in May 1969.  The examiner further 
commented on a scar located on the medial side of the right 
ankle.  Additionally, the doctor noted:

	. . . On the plantar surface of the 
right foot there is a scar about 1 inch 
long and somewhat elevated and apparently 
quite sensitive.  However, the wound is 
well healed.  Apparently, there is some 
hypesthesia involving the plantar surface 
of all of the toes.  He does not 
distinguish between the great toe and the 
other toes.  Hypesthesia extends from the 
region of the scar in the front out 
toward the toes.

The diagnosis given was:  residuals of gunshot wound in the 
right foot with disability manifested by restriction of 
motion in dorsiflexion, flexion, and subtalar motion as 
indicated above, as well as some hypesthesia due to 
involvement of the superficial sensory plantar nerve.

The results were forwarded to the RO.  The RO issued a 
decision in June 1970 that granted service connection for the 
residuals of a gunshot wound to the right foot with 
restriction of motion and some hypesthesia.  A 20 percent 
disability evaluation was assigned in accordance with 38 
C.F.R. Part 4, Diagnostic Code 5310.  The Board notes that 
the discussion provided in the rating action did not mention 
the scar of the foot even though the VA medical examiner had 
specifically commented on it in his May 1970 examination.  A 
"technical" correction by the RO occurred shortly 
thereafter.  That technical correction combined a rating for 
Muscle Group X and Muscle Group XI, and assigned a 30 percent 
disability evaluation.  Again, no mention was made with 
respect to the scar of the right foot.  The veteran was 
informed of the decision and he did not appeal the rating 
action or the corrected rating action.  He did not raise any 
questions as to whether service connection should be granted 
separately for a scar of the foot.  [A review of the claims 
folder indicates that the veteran did not request service 
connection for the scar anytime between 1970 until 2003.]  

Thirty-three years later, in October 2003, the RO issued a 
rating decision.  In that action, the RO granted service 
connection for a "painful scar of the gunshot wound of the 
right foot" and assigned a 10 percent disability evaluation.  
This evaluation was based, in part, on a VA examination of 
the foot that was accomplished in October 2003.  The examiner 
noted that the exit wound was located on the plantar surface 
of the foot.  It was approximately one centimeter long and it 
was tender to the touch.  The effective date of the rating 
was deemed to be October 15, 2003 - the date of the 
examination.  

The veteran, through his attorney, has claimed that the 
effective date of this award should be the date in which he 
submitted his claim for an increased evaluation for his 
entire foot disability.  That date is August 17, 1998, the 
date in which the RO received the claim for the increase.  He 
has asserted that the symptoms produced by the scar have 
remained constant since submitting his claim, and as such, 
the effective date should be August 17, 1998, not October 15, 
2003.  

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).  Under 38 C.F.R. § 
3.1(p) (2005), a "claim" for benefits or an "application" 
for the same will be ". . . a formal or informal 
communication in writing requesting a determination of 
entitlements, or evidencing a belief in entitlement, to a 
benefit."  

The veteran did not specifically file a claim for service 
connection for a scar as a residual of a gunshot wound to the 
foot in 1998 as alleged by the veteran and his attorney.  
They remained silent at that time.  It was not until after 
the veteran was examined in October 2003 and service 
connection was subsequently awarded that the veteran and his 
attorney even mentioned the scar.  

The Board agrees with the RO in the assignment of the 
effective date of October 2003.  There was no formal or even 
an informal claim alleging entitlement to service connection 
for a scar filed prior to the veteran's examination of 
October 2003.  In light of the foregoing, the Board concludes 
that an effective date earlier than October 15, 2003, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection or a reopened claim.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  In this case, 
the facts are not in dispute, and application of the law to 
the facts is dispositive.  Where there is no entitlement 
under the law to the benefit sought, the appeal must be 
terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an earlier effective date for the granting of 
service connection and assignment of a 10 percent disability 
evaluation for a scar of the right foot/ankle is denied.


REMAND

It is noted that the RO issued a VCAA letter in July 2003.  
[Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001).]  In that 
letter, the AMC informed the veteran that in order to prevail 
on his claim, he needed to provide evidence showing that his 
service-connected disorder was more disabling and should be 
rated higher than the 30 percent rating assigned.  The RO did 
not discuss what the veteran would have to accomplish in 
order to prevail on a claim for an extraschedular evaluation.  
The Supplemental Statements of the Case (SSOCs) issued since 
that time have also not discussed, in detail, how the veteran 
could succeed in obtaining an extraschedular evaluation.  

38 C.F.R. § 3.321(b)(1) (2005) provides that, where the 
disability picture is so exceptional or unusual that the 
normal provisions of the VA Schedule for Rating Disabilities 
(Rating Schedule) would not adequately compensate the veteran 
for the service-connected disability, then an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action for 
the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Judicial precedent has held that, in the absence 
of "evidence of 'an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards' . . . the Board [is] not required to discuss the 
possible application of § 3.321(b)(1)."  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Since the veteran's right foot muscle injury has been 
assigned a maximum schedular evaluation pursuant to 38 C.F.R. 
Part 4, Diagnostic Codes 5310 and 5311 (2005), for the 
veteran to be assigned a higher rating, an extraschedular 
rating would have to be assigned.  The Board notes that it is 
possible that a separate rating can be assigned pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 5271 and 5284 (2005), as long as 38 C.F.R. § 4.14 
(2005) is not violated.  Additionally, even if a separate 
schedular rating may be assigned, the combined amount awarded 
is schedularly limited to 40 percent by the amputation rule 
found at 38 C.F.R. § 4.68 (2005).  In other words, if the 
veteran does not receive a separate rating under 38 C.F.R. 
Part 4, Diagnostic Code 5271 or 5284 (2005), the only 
seemingly way that the veteran can be assigned a higher 
rating is through the assignment of an extraschedular 
evaluation.  As such, the RO/AMC needs to inform the veteran 
of this fact.  

Moreover, the RO/AMC must notify the veteran how he can 
prevail with respect to an extraschedular evaluation.  That 
is, the RO/AMC is required to inform the veteran that in 
order to succeed it has to be shown that his disorder 
presents such an exceptional or unusual disability picture, 
due to such factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  Since the 
veteran has not been specifically told what he must do in 
order to prevail on his claim, the claim must be returned to 
the RO/AMC for further action.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2005), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issue of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1) 
(2005).  In particular, the RO/AMC must 
inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate an 
extraschedular evaluation claim; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1) 
(2005).  The veteran must also be 
informed how the amputation rule of 38 
C.F.R. § 4.68 (2005) applies to schedular 
evaluations but how it does not apply to 
extraschedular evaluations.  
Additionally, the veteran must be told 
that it is possible that a separate 
rating pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5271 and 5284 (2005) 
could be assigned but that such an 
assignment could not be in violation of 
pyramiding (38 C.F.R. § 4.14 (2005)).  

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2005); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Following completion of the above actions, the RO/AMC should 
review the veteran's claims and determine whether the 
veteran's claim may be granted.  The RO/AMC is reminded that 
in evaluating the foot disability that it must consider 
referring the service-connected claim for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) (2005), and that 
its actions, including the not sending of the claim to the 
Director, VA Compensation and Pension, must be documented on 
readjudication.  

If any determination remains adverse to the veteran, he and 
his representative should be provided a supplemental 
statement of the case that contains any additional evidence, 
citations of applicable laws and regulations not previously 
provided, and the reasons and bases for the decision.  The 
veteran and his representative should be given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
veteran need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


